* Chief-Justice SMITH did not sit on the hearing of this case.
The facts and the pleadings are so identical with those of Worth v.Petersburg Railroad Co., ante, 301, that we deem it unnecessary to go into an extended view of the case. To do so would only be to reiterate the opinion expressed in that case. We therefore refer to the opinion in that case as our decision in this case. For the reasons there given, the demurrer in this case must be overruled. Judgment of the court below reversed, and costs awarded to defendant.
Error.                                   Reversed. *Page 311